PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/135,082
Filing Date: 28 Dec 2020
Appellant(s): Sonos, Inc.



__________________
Sonos, Inc.


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/11/2022 appealing from the office action mailed 02/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Regarding claims 1,14, appellant argued on Page 3 last Paragraph, “…However, Applicant maintains that the Examiner has not made a prima facie case of obviousness under section 103 for at least the reasons that a) Faecher is not analogous art to the claimed invention and b)…”
Regarding the references being not analogous art, the office respectfully disagrees because it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Faecher(US 2019/0101358) and Kim(US 2018/2018/0263450) deal with Infrared signal transmission, teaching Infrared emitters and the transmission of the emitted infrared signals. As discussed in Paragraphs 29, fig. 3 of  Faecher, infrared signals emitted from two infrared emitters(17a,18a). Similarly Kim discusses in Paragraph 181, fig. 13, Infrared emitters(221,222…) emitting and transmitting infrared signals(IRS1,IRS2…). Since both references deal with the generation and transmission of Infrared signals, they can be considered as analogues art. 
Appellant argued on Page 6 second Paragraph, “…b. A PHOSITA Would Not Have Been Motivated to Combine Faecher and Kim Even if Faecher could be considered analogous art, Applicant submits that the Examiner has not made a prima facie case of obviousness under 103 because the proposed modification of
Faecher with the teachings of Kim would render Faecher unsatisfactory for its intended purpose…”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both of the references are from the same field, i.e. optical signal processing device. As discussed in Paragraphs 29, fig. 3 of  Faecher, infrared signals emitted from two infrared emitters(17a,18a). Similarly Kim discusses in Paragraphs 181,184, fig. 13, Infrared emitters(221,222…) emitting and transmitting infrared signals(IRS1,IRS2…). The only different between the two references is that the direction of the IR signals transmitted. In Kim, the generated IR signals(IRS1,IRS2 of fig. 13) can overlap(See Paragraph 181,184, fig. 13).  It would have been obvious to one ordinary skilled in the art to control the alignment of emitters to control the direction of signal output from the emitters to achieve a desired result.  Therefore, the office contends that the references would be combinable to one skilled in the art. Further the motivation to combine was shown in the secondary references, Kim. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637                                                                                                                                                                                                                                                                                                                                                                                                       
Conferees:
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637                                                                                                                                                                                                        
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.